REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix-Travail-Patrie Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND  WILDLIFE

CONVENTION nr ne

Fo 0 CPE/MINFOF/SGIPR au _ ii

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l'arrêté n°0222/A/MINEF du 25 mai 2001
fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en
oeuvre des plans d'aménagement des forêts de production du domaine forestier permanent,
une Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,

d'une part:
ET

Les Etablissements MPACKO Jean-Pierre représentés par Monsieur MPACKO
JEAN-PIERRE B.P. : 1343 Douala,

d'autre part.
Il a été convenu ce qui suit:
Article 1“: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
79 422 ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière N° 1073 et dont les limites sont fixées par celles de/ou des Unités Forestières
d'Aménagement N° 09 007 et 09 008/tel que décrit dans le plan de localisation en annexe.

Generated by CamScanner
Articlo 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3)
ans non renouvelable,

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges

qui comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4:Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes

en ne eh et sous le contrôle technique de l'Administration chargée des Forêts, les travaux
ci-après:

la matérialisation des limites de la concession et des assiettes de coupe
annuelles ;

-_ l'inventaire d'aménagement ;

-_ l'élaboration du plan d'aménagement :

-_ l'établissement d'un premier plan de gestion quinquennal ;

-_ l'élaboration du plan d'opération de la première année du plan de gestion ;
l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante ;

Article 5:Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à justifier par un contrat notarié l'existence d'un partenariat avec un industriel
de son choix, en vue de la transformation des bois issus de la concession selon les
modalités détaillées par le contrat de partenariat et conformément à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement à
l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre à
cet effet au concessionnaire une attestation de conformité.

(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au moins trente (30) jours avant le début des travaux de terrain. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité et
passé de délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.

2

Generated by CamScanner
(4): La vérification des travaux d'inventaire se fait dès l'ouverture du 2e layon,
mément aux normes de vérification des travaux d'inventaire d'aménagement.

confor

A la fin des travaux de terrain, le concessionnaire transmet à la Direction des Forêts, le
rapport d'inventaire et une disquette contenant la totalité des données saisies. La Direction
ee Forêts dispose de 45 jours pour délivrer une attestation de conformité des travaux
d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire
des corrections à apporter ou des travaux à recommencer.

(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,

s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

(6): Le plan d'aménagement est réalisé conformément aux procédures d'élaboration et
d approbation adoptées et publiées par le Ministère chargé des Forêts et aux documents
techniques et normatifs auxquels les dites procédures font référence.

(7): Le plan d'aménagement doit être assorti du premier plan de gestion quinquennal et
du plan d'opération de la première année du plan de gestion.

(8): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière six
mois avant la fin de la présente convention.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1): Le concessionnaire est tenu, chaque année, de déposer à l'Administration chargée
des Forêts, une demande d'assiette annuelle de coupe et les résultats de l'inventaire
d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale fixée par les
textes en vigueur.

(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes en vigueur
et en dénombrant les tiges par classes de 10 cm de diamètre.

(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de chaque
assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de tenir à jour
les carnets de chantier et les lettres de voiture, sans préjudice de l'application de toutes les
autres obligations découlant de la réglementation en vigueur et des clauses particulières du
cahier des charges.

(4): Le concessionnaire est tenu de déposer chaque année à l'Administration chargée
des Forêts, un rapport annuel d'intervention forestière un mois après la fin de l'exercice et, le
rapport annuel d'opération de la société forestière au plus tard trois mois après la fin de
l'année financière.

(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

* Generated by CamScanner
Article 8:La Signature de la présente convention est subordonnée à la production d'une
pièce attestant la constitution par le concessionnaire, auprès d'une banque agréée par
l'autorité monétaire national, du cautionnement prévu à l'article 69 de la Loi portant Régime
des Forêts, de la Faune et de la Pêche.

Article 9: L'exécution intégrale des obligations prévues à la présente convention donne lieu
à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Article 10: (1): L'inexécution des obligations de la présente convention entraîne au terme
de sa période de validité, son annulation pure et simple.

(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la présente
convention avant terme en cas d'irrégularités dûment constatées par une commission
d'experts techniques désignée à cet effet, notamment le dépassement des limites des
assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement de
l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus. &

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

Fait à ROUE ,le Ec 2005

LU ET APPROUVÉ
©

:'LE MINISTRE DES FORETS
ETDE LA FAUNE

2 mm. %
A Vi g D:
MPAC N-PIERREN 4 À

AN LE
es

man,

Generated by CamScanner
